Citation Nr: 0425000	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  01-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits in the original amounts of $4,086.00 and 
$5,346.00 (for a combined total of $9,432.00).


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises, which denied 
entitlement to the two waivers sought on appeal.

The Board issued a decision in June 2003 that determined that 
waiver of recovery of the overpayments, which had been 
properly created, was not warranted.   The veteran appealed 
this decision.  In March 2004, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the parties and vacated the Board's June 2003 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In consideration of the March 2003 Joint Motion for Remand 
and an examination of the claims folder, the Board finds the 
case is not yet ready for appellate review.  The case is 
REMANDED to the RO for the following action:

1.  Contact the veteran to determine 
whether he wishes to be represented in 
this appeal by Tony M. McGuire, Attorney 
at Law, or the American Legion.  The 
veteran should be furnished a copy of VA 
Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, and VA Form 21-22a, 
Appointment of Individual As Claimant's 
Representative.  The veteran should be 
asked to complete and submit the 
appropriate form.

2.  The veteran should be re-issued copies 
of the June 2001 and August 2001 
Statements of the Case (SOC).  The RO 
should ensure that a complete of the June 
2001 SOC (all six original pages) is 
furnished to the veteran.  The RO should 
also ensure that the SOCs are sent to the 
veteran's most recent mailing address, 
which, as of March 2004, was 1161 
Armstrong Avenue, Apartment 223-B, 
Knoxville, TN, 37917.  Copies of the SOCs 
should also be sent to the representative 
or attorney established by the veteran.  

3.  If additional evidence is received 
from the veteran and the benefits sought 
on appeal remain denied, the veteran and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of all 
evidence received since the June and 
August 2001 Statements of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited to 
the VCAA.  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




